Iusi/ey, J.
This case comes up on a general demurrer, sustained by tho lower Court; and the point is that the indictment does not negative prescription, which on its face, has accrued.
“ It is not charged in the indictment that the prisoner absconded or fled from justice; nor, is it alleged that the crime was not discovered and denounced until within a year of the finding of the grand jury; until one or the other of these facts is alleged and proved to the satisfaction of a petit jury, the prisoner, in the words of the statute, cannot be punished for larceny. Every thing essential to the punishment of the prisoner must be found by a jury of her country, and must appear of record; otherwise, the law does not authorize a Court to pass a sentence upon her.” See 7 A; 256; .and 17 An. 69.
This is matter apparent on the face of the record, and it was put at issue by the general demurrer.
’The Court below did not err in sustaining the demurrer, and quashing the indictment, and the judgment of the Court is therefore affirmed.